Citation Nr: 0212798	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  96-46 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).


(The issue of entitlement to service connection for a 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD), will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs





ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1968 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied the 
veteran's attempt to reopen his claims for service connection 
for a psychiatric disorder, to include post traumatic stress 
disorder (PTSD).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied the veteran's attempt to reopen a claim for 
service connection for a psychiatric disorder in October 
1980; the veteran was notified of this decision in December 
1980, but did not file an appeal.

3.  A January 1993 private psychiatric examination report 
shows a diagnosis of PTSD.  

4.  The veteran's discharge papers, DD 214, reveal that he 
served in Vietnam in an artillery unit.  

5. The evidence received since the October 1980 RO decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1980 decision of the RO denying the reopening 
of the claim for entitlement to service connection for a 
psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 2001); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).  

2.  Evidence received since the October 1980 RO decision is 
new and material, and the veteran's claim for service 
connection is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
his claim and to provide him notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required in the present case.  The as noted below, the 
Board is reopening the veteran's claim and providing him 
assistance in developing his claim. 

II.  Reopening the Claim

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (2001).  

Recently new VA regulations have been adopted which implement 
more stringent criteria to be met in order to reopen a 
previously denied claim with new and material evidence.  The 
newly adopted regulations specifically provide that:

A claimant may reopen a finally 
adjudicated claim by submitting new 
and material evidence.  New evidence 
means existing evidence not 
previously submitted to agency 
decision makers.  Material evidence 
means existing evidence that, by 
itself or when considered with 
previous evidence of record, relates 
to an unestablished fact necessary 
to substantiate the claim.  New and 
material evidence can be neither 
cumulative nor redundant of the 
evidence of record at the time of 
the last prior final denial of the 
claim sought to be reopened, and 
must raise a reasonable possibility 
of substantiating the claim.

66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.156(a)(2002)).

However, the new, more stringent, regulations are applicable 
to claims filed on and after August 29, 2001.  In the present 
case the veteran filed to reopen his claim for service 
connection for PTSD prior to this date, which means that he 
only needs to meet the old criteria to reopen his claim.  
Under the less stringent criteria, the court has held that 
new and material evidence can be evidence which provides a 
more complete picture of the circumstances.  Hodge v. West, 
155 F.3d 1356 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand.  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6TH ED. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases, or the specific matter under consideration, for the 
last disallowance of the claim.  Evans, 9 Vet. App. at 284.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the Board when it last denied 
the veteran's attempt to reopen his claim and the reasons for 
its denial.  See Colvin, 1 Vet. App. at 174 (Material 
evidence is relevant to and probative of the issue at hand).  

In this case, the RO most recently denied the veteran's 
attempt to reopen his claim for service connection for a 
psychiatric disorder in an October 1980 rating decision and 
notified the veteran of the decision in December 1980.  The 
veteran did not appeal the RO decision and it became final.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (1997). 

The matter under consideration in this case is whether a 
psychiatric disorder, to include PTSD, was incurred during 
the veteran's active military service.  In order for the 
veteran's claim to be reopened, evidence must have been 
presented, or secured, since the October 1980 RO decision 
which is relevant to, and probative of, this matter under 
consideration.

The evidence of record at the time of the October 1980 RO 
rating Board decision which was relevant to the veteran's 
claim for service connection for a psychiatric disorder 
included the veteran's service medical records, the veteran's 
discharge papers (DD 214), VA examination reports, and VA 
treatment records.  The medical evidence of record provided 
varying diagnoses of psychiatric disorders, beginning several 
years after service.  None of these diagnoses included a 
diagnosis of PTSD.  

The evidence received since the October 1980 RO rating 
decision which is relevant to the veteran's claim for service 
connection includes a January 1993 private psychiatric 
examination report which shows a diagnosis of PTSD.  A March 
1996 VA hospitalization record also indicates that PTSD needs 
to be ruled out as a diagnosis.  The Board concludes that 
this evidence is new because it was not before the RO when it 
denied reopening the veteran's claim for service connection 
for a psychiatric disorder in October 1980.  This evidence is 
also "material" because it bears directly and substantially 
upon the specific matter under consideration, namely whether 
the veteran has a diagnosis of PTSD.  Moreover, the diagnosis 
of PTSD and the evidence showing that the veteran served in 
Vietnam in an artillery unit requires that the veteran's 
claim be reopened and additional development conducted. 

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the October 1980 RO 
decision is new and material and provides the required 
evidentiary basis to reopen the veteran's claim.  The 
veteran's claim for service connection for a psychiatric 
disorder, to include post traumatic stress disorder is 
reopened.  


ORDER

New and material evidence has been submitted, the claim for 
entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder, is reopened; to 
this extend the appeal is granted.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

